DETAILED ACTION
This Office action is in response to the Applicant’s amendment/remark filed on 18 December 2020.  Claims 1-15, 18, and 21-27 are pending in the application. Claims 16-17, 19 and 20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
In light of Applicant’s Amendment, the rejection of claims 14, 22, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. Applicant has argued that Yamaguchi fails to teach the first power semiconductor chip having a bottom surface, that has a vertical current path between a top surface of the first power semiconductor chip and the bottom surface, wherein the top surface being opposite the bottom surface. However, the Examiner disagrees, since Yamaguchi does teach this limitation. As shown in Yamaguchi, for example, in figure 1, semiconductor device including a power MOSFET showing a top and bottom surface such as the gate 8 surface and drain 10 surface, it is obvious that the current path can go from gate and source at the top surface to the drain at the bottom surface of the device, Yamaguchi does not disclose in the specification that the vertical current path is from source to drain. Chang et al., 4994871 teaches that an IGBT has a vertical current path between a top surface of the first power semiconductor chip and the bottom surface, wherein top surface of the device includes source and gate electrode and bottom surface includes a drain electrode (see col.2, lines 46-56).  Therefore, in light of the teachings of Chang, it would have been obvious to the skilled artisan that in the known device of Yamaguchi the current path would be from the top surface of source and gate to the bottom surface of drain. Hence, the rejection of claims 1-15, 18, 21-23, 25 and 26 over Yamaguchi et al. has been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 9-12, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., US PG Pub. 2004/0043565 A1; in view of Chang et al., US Patent 4994871, newly cited.
With respect to claim 1, Yamaguchi discloses a semiconductor wafer (1, fig. 48); a first power semiconductor chip (See figure 44 below) having a bottom surface attached to a front side of the semiconductor wafer (1, fig. 48), the first power semiconductor chip (See figure 44 below) comprising a power electronics switch (G, fig. 48); a second power semiconductor chip (See figure 44 below) attached to the front side of the semiconductor wafer (1, fig. 48) and laterally spaced from the first power semiconductor chip (See figure 44 below); wherein the semiconductor wafer (1, fig. 48) comprises a field blocking region (4, fig. 48) and an electrically conducting region (terminal S electrically connect to 11, fig. 48); wherein the electrically conducting region (terminal S electrically connect to 11, fig. 48) is formed on the field blocking region (4, fig. 48), wherein the first power semiconductor chip (See figure 44 below) is bonded to the electrically conducting region (terminal S electrically connect to 11, fig. 48); and wherein the field blocking region (4, fig. 48) extends across the semiconductor wafer (1, fig. 48) beneath both the first power semiconductor chip (See figure 44 below). 
Yamaguchi does not specifically disclose that the second power semiconductor chip (See figure 44 below), the electrically conducting region (terminal S electrically connect to 11, fig. 48) is separated from a backside of the semiconductor wafer (1, fig. 48) by the field blocking region (the second power chips blocking region 4, fig. 48), the back side being opposite the front side, Yamaguchi did not show the first power semiconductor chip has a vertical current path between a top surface of the first power semiconductor chip and the bottom surface, the top surface being opposite the bottom surface.  
col.2, lines 46-56). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art that the current would have a vertical current path from top surface of the source to the bottom surface of the drain region since this can minimizes the flow of base region majority carriers along the length of the source/base junction to thereby maximize the latching current and (2) provides a large base/source electrode contact area to aid in the rapid removal of stored carriers from the drift region during device turn-off. 
Furthermore, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Yamaguchi is structurally identical to Applicant's claimed device. Therefore, Applicant’s claimed device is not patentable over the prior art device of Yamaguchi, since the claimed device is not patentably distinguishable from the prior art device of Yamaguchi.  In addition, since the only distinction between Applicant's claimed device and that of Yamaguchi is recited in functional language, it is incumbent upon Applicant to show that the device of Yamaguchi is not capable of operating as claimed.  
Yamaguchi discloses that in figure 44 each of the square is a power semiconductor device before cutting in to a single chip form each of the device chip including as shown in figure 48 that it has a CR portion and a JTR portion, therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the second semiconductor chip to include the same device in the square chip since the chips in figure 44 are identical.


    PNG
    media_image1.png
    571
    425
    media_image1.png
    Greyscale

With respect to claim 2, Yamaguchi discloses wherein the semiconductor wafer (1, fig. 48) is doped, such that the electrically conducting region (terminal S electrically connect to 11, fig. 48) is surrounded by a field mitigation structure (2, fig. 48) adapted for lowering a maximal electrical field strength in the semiconductor wafer (1, fig. 48).  
With respect to claim 3, Yamaguchi discloses wherein the field mitigation structure (2, fig. 48) comprises an electrically conducting field mitigation region (region of 2, fig. 48) with a doping that varies dependent on a distance to the electrically conducting region (terminal S electrically connect to 11, fig. 48).  
With respect to claim 4, Yamaguchi discloses wherein the field mitigation region (region of 2, fig. 48) is in electrical contact with the electrically conducting region (terminal S electrically connect to 11, fig. 48).  

With respect to claim 10, Yamaguchi discloses wherein the field blocking region (4, fig. 48) is p-doped and wherein the semiconductor wafer (1, fig. 48) comprises a back layer (1, fig. 48; n+ layer which have a higher dopant then p) higher p-doped than a central portion of the field blocking region (4, fig. 48)
With respect to claim 11, Yamaguchi discloses wherein the field blocking region (4, fig. 48) of the semiconductor wafer (1, fig. 48) has a thickness of more than 1 mm; and wherein the electrically conducting region (terminal S electrically connect to 11, fig. 48) has a thickness between 10 to 50 pm.  
With respect to claim 12, Yamaguchi discloses a metallization layer (D, drain terminal layer, fig. 48) on the electrically conducting region (terminal S electrically connect to 11, fig. 48), the first power semiconductor chip (See figure 44 below) being electrically connected to the metallization layer (D, drain terminal layer, fig. 48).  
With respect to claim 14, Yamaguchi discloses wherein the first semiconductor chips (See figure 44 below) is bonded to a metallization layer (D, drain terminal layer, fig. 48) on the electrically conducting region (terminal S electrically connect to 11, fig. 48) or to an electrically conducting sheet bonded to the metallization layer (D, drain terminal layer, fig. 48).  
With respect to claim 15, Yamaguchi discloses wherein the semiconductor wafer (1, fig. 48; paragraph 241 the device is formed on a silicon on insulator substrate such substrate comprises silicon) is made from Si or from SiC.
With respect to claim 21, Yamaguchi discloses wherein the electrically conducting region (terminal S electrically connect to 11, fig. 48) is n-doped and the field blocking region (4, fig. 48) extends across an entire width of the semiconductor wafer (1, fig. 48).  
With respect to claim 22, Yamaguchi discloses wherein the first semiconductor chips (See figure 44 below) provides a wide bandgap electronics component (paragraph [0413]).  

s 5-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., US PG Pub. 20040043565 A1, in view of Chang et al., US Patent 4994871, newly cited, as applied to claims 1 and 2 above, further in view of Huang et al., US Patent 7960786 B2.
With respect to claim 5, Yamaguchi discloses although Yamaguchi discloses a field mitigation structure (2, fig. 48), Yamaguchi fails to disclose that the field mitigation structure comprises a number of electrically conducting field rings electrically isolated from the electrically conducting region (terminal S electrically connect to 11, fig. 48), wherein the field rings are electrically floating or connected at least partially to an electrical potential provided by the power semiconductor module.  Huang discloses field rings 34 connected with a high voltage device.  It would have been obvious to a person having ordinary skill in the art to include a field ring in the known power module of Yamaguchi, since this can reduce the surface electrical field and improves the depletion capability of the drift region.
With respect to claim 6, Huang discloses field rings 34 connected with a power semiconductor module.  
With respect to claim 7, Yamaguchi discloses a passivation layer on the front side of the semiconductor wafer (1, fig. 48) above the electrically conducting region (terminal S electrically connect to 11, fig. 48).  
With respect to claim 8, Yamaguchi discloses wherein a field mitigation region (region of 2, fig. 48) adjacent the electrically conducting region (terminal S electrically connect to 11, fig. 48) is lesser n- doped than the electrically conducting region (terminal S electrically connect to 11, fig. 48), and/or field rings concentric with the electrically conducting region (terminal S electrically connect to 11, fig. 48) are lesser n-doped than the electrically conducting region (terminal S electrically connect to 11, fig. 48).  However, Yamaguchi does not disclose field rings concentric with the electrically conducting region (terminal S electrically connect to 11, fig. 48) are lesser n-doped than the electrically conductive region (terminal S electrically connect to 11, fig. 48). Huang discloses concentric n-doped field rings 34.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include concentric n-doped field rings 34 in the known power module of Yamaguchi, since this can reduce the surface electrical field and improves the depletion capability of the drift region.
.

Claim 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., US PG Pub. 20040043565 A1, in view of Chang et al., US Patent 4994871, newly cited, as applied to claim 12 above, further in view of Muto et al., US PG pub. 20060177967 A1.
With respect to claim 13, Yamaguchi discloses however Yamaguchi did not discloses wherein an electrically conducting sheet is bonded to the metallization layer (D, drain terminal layer, fig. 48).  
Muto discloses an electrically conducting sheet can be bonded to a metallization/ drain terminal layer.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include conducting sheet to the terminal layer since this can dissipating heat from the power semiconductor device improve the function of the power semiconductor chips from operational.
With respect to claim 25, Yamaguchi discloses however Yamaguchi did not discloses wherein the electrically conducting sheet however Muto discloses conducting sheet  and is made of Cu, Al, Mo, Ag or Graphene (paragraph [0146]).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include conducting sheet to the terminal layer since this can dissipating heat from the power semiconductor device improve the function of the power semiconductor chips from operational.



26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., US PG Pub. 20040043565 A1; in view of Chang et al., US Patent 4994871, newly cited.
With respect to claim 26, Yamaguchi discloses a semiconductor wafer (1, fig. 48); a first power semiconductor chip (See figure 44 below) attached to a front side of the semiconductor wafer (1, fig. 48), the first power semiconductor chip (See figure 44 below) comprising a power electronics switch (G, fig. 48); a second power semiconductor chip (See figure 44 below) attached to the front side of the semiconductor wafer (1, fig. 48) and laterally spaced from the first power semiconductor chip (See figure 44 below); a Conducting region (8, fig. 48) doped into the semiconductor wafer (1, fig. 48), wherein the first power semiconductor chip (See figure 44 below) is bonded to the Conducting region (8, fig. 48); a first field mitigation structure (2, fig. 48) doped into the semiconductor wafer (1, fig. 48), the Conducting region (8, fig. 48) being surrounded by the first field mitigation structure (2, fig. 48); an Conducting region (region of D terminal region, fig. 48) doped into the semiconductor wafer (1, fig. 48), wherein the second power semiconductor chip (See figure 44 below) is bonded to the Conducting region (region of D terminal region, fig. 48) and wherein the Conducting region (region of D terminal region, fig. 48) is electrically connected to a top side of the first semiconductor chips (See figure 44 below); a second field mitigation structure (2, fig. 48) doped into the semiconductor wafer (1, fig. 48), the Conducting region (region of D terminal region, fig. 48) being surrounded by the second field mitigation structure (2, fig. 48); and a DC- metallization layer (D, drain terminal layer, fig. 48) electrically connected to a top side of the second semiconductor chip.  
However Yamaguchi does not disclose the conductive region 8 is a DC+ conductive region and the conductive region D is AC conducting region, Yamaguchi did not show the first power semiconductor chip has a vertical current path between a top surface of the first power semiconductor chip and the bottom surface, the top surface being opposite the bottom surface.  Chang teaches an IGBT having a vertical current path and a UMOS gate structure in which the electron can travel from source to the drain to have a functional device (see col.2, lines 46-56). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art that the current would have a vertical current path from top surface of the source to the bottom surface of the drain region since this can minimizes the flow of base region majority carriers 
However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Yamaguchi is structurally identical to Applicant's claimed device. Therefore, Applicant’s claimed device is not patentable over the prior art device of Yamaguchi, since the claimed device is not patentably distinguishable from the prior art device of Yamaguchi.  In addition, since the only distinction between Applicant's claimed device and that of Yamaguchi is recited in functional language, it is incumbent upon Applicant to show that the device of Yamaguchi is not capable of operating as claimed.  

Allowable Subject Matter
Claim 27 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Yamaguchi et al., US PG Pub. 20040043565 A1 related to power semiconductor device, Yamaguchi teaches a semiconductor wafer (1, fig. 48); a first power semiconductor chip (See figure 44 below) attached to a front side of the semiconductor wafer (1, fig. 48), the first power semiconductor chip (See figure 44 below) comprising a power electronics switch (G, fig. 48); a second power semiconductor chip (See figure 44 below) attached to the front side of the semiconductor wafer (1, fig. 48) and laterally spaced from the first power semiconductor chip (See figure 44 below); a conducting region (8, fig. 48) doped into the semiconductor wafer (1, fig. 48), wherein the first power semiconductor chip (See figure 44 below) is bonded to the Conducting region (8, fig. 48); a first field mitigation structure (2, fig. 48) doped into the semiconductor wafer (1, fig. 48), the Conducting region (8, fig. 48) being surrounded by the first field mitigation structure (2, fig. 48). However Yamaguchi fail to teach a DC- conducting region, wherein the .
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822